UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2509


JERRY DEMPSEY MCINTYRE,

                Plaintiff - Appellant,

          v.

HORRY COUNTY, South Carolina; PHILLIP THOMPSON, Sheriff; JM
SIMMONS, SCHP,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:11-cv-01573-TLW)


Submitted:   April 25, 2013                    Decided: April 29, 2013


Before AGEE and    WYNN,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jerry Dempsey Mcintyre, Appellant Pro Se. Edgar Lloyd Willcox,
II, WILLCOX BUYCK & WILLIAMS, PA, Florence, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jerry Dempsey McIntyre seeks to appeal the district

court’s    order    adopting      the    recommendation         of    the   magistrate

judge     and    denying    relief       on       his   42   U.S.C.    § 1983    (2006)

complaint.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.          McIntyre v. Horry County, No. 4:11-cv-01573-TLW

(D.S.C. Dec. 3, 2012).            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials       before    this   court    and       argument   would    not     aid   the

decisional process.



                                                                                AFFIRMED




                                              2